Title: From George Washington to Thomas Peter, 27 August 1798
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 27th Augt 1798.

I am much as you left me yesterday—Weak, but (I hope) gathering strength.
You have a receipt, at the foot of your A/c for the money paid me yesterday—In the one sent you some time ago to be forwarded to Mr Veatch it was mentioned that the 18/9 was to be charged to the A/c of Chas McDeavitt.
Doctr Thorntons plan is returned with thanks; our love to Patsy

& the Children; to Mrs Law also—with hopes of her perfect recovery. I am—Yr aff[ectionat]e

Go: Washington

